FILED
                            NOT FOR PUBLICATION                            MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TRACY D. LAWSON,                                 No. 12-15833

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01163-KJM-
                                                 KJN
  v.

CITICORP TRUST BANK, A Member of                 MEMORANDUM*
Citigroup; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Tracy D. Lawson appeals pro se from the district court’s judgment

dismissing her action arising out of foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion the denial of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to amend. Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1129

(9th Cir. 2013). We may affirm on any basis supported by the record, Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008), and we affirm.

      Denial of Lawson’s motion for leave to amend her complaint was not an

abuse of discretion because amendment would be futile. See Hartmann, 707 F.3d

at 1130; see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (though pro

se pleadings are to be liberally construed, a plaintiff must still present factual

allegations sufficient to state a plausible claim for relief); Gomes v. Countrywide

Home Loans, Inc., 121 Cal. Rptr. 3d 819, 824 (Ct. App. 2011) (California law does

not “provide for a judicial action to determine whether the person initiating the

foreclosure process is indeed authorized” (citation omitted)).

      Lawson’s contention that the district court held her to the standards of a

practicing attorney is not supported by the record.

      AFFIRMED.




                                            2                                        12-15833